Citation Nr: 1702428	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  07-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted service connection for degenerative disc disease with sciatica, and he disagreed with the initially assigned rating.

In June 2011, the Agency of Original Jurisdiction (AOJ) granted separate 10 percent ratings for radiculopathy of the right and left lower extremities, effective September 7, 2004.  

In a December 2011 decision, the Board granted a 40 percent rating for the orthopedic manifestations of the back disability.  It remanded neurologic manifestations of the service-connected low back disability, consisting of right and left lower extremity radiculopathy.  

In an August 2014 rating decision, the AOJ increased the rating for radiculopathy of the right lower extremity to 20 percent, effective September 7, 2004.  Nevertheless, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the entire appeal period since September 7, 2004, radiculopathy of the right lower extremity has been manifested by moderate incomplete paralysis.

2.  For the entire appeal period, since September 7 2004, radiculopathy of the left lower extremity has been manifested by moderate incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for an initial rating of 20 percent for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA's duty to notify was accomplished in September 2004 and July 2011 letters.  While the July 2011 letter was after the initial rating decision, the Veteran's claim was subsequently reajudicated in an August 2014 supplemental statement of the case.  Moreover, the issues on appeal pertain to the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations in February 2005, January 2011, and June 2013.  Moreover, his statements in support of his claim are of record.  

He has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  The Veteran has not identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Additionally, while his representative argued that a new VA examination was warranted because the most recent examination was performed in July 2013, the Board notes that there is nothing in the record to suggests that the Veteran's service-connected disabilities have worsened since the July 2013 VA examination, and the mere passage of time is insufficient to trigger VA's duty to order a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board remanded the claims for development, to include scheduling the Veteran for a new VA examination to determine the severity of his disabilities.  The AOJ substantially complied with the February 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In the case of an initial rating, consideration is given to whether staged ratings are warranted at any time during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In the June 2011 rating decision, service connection for radiculopathy of the right lower extremity and the left lower extremity was granted, and each disability was assigned a 10 percent rating under Diagnostic Code 8520, effective September 7, 2004, the day the Veteran's claim for service connection was received.  In an August 2014 rating decision, the AOJ increased his disability rating for radiculopathy of the right lower extremity to 20 percent, effective September 7, 2004.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pertinent evidence of record includes private treatment records, VA examinations conducted in February 2005, January 2011, and June 2013, and his lay statements.

In a December 2004 private treatment record, the Veteran complained of lumbar pain that went to his right leg.  He also stated that his right foot often had paresthesias, and that his right leg buckled.  Straight leg raise was positive to twenty degrees bilaterally.  A December 2004 private treatment record noted a history of lumbar radiculopathy.  The radiological report noted diffuse mild marginal osteophytosis and mild disc and facet joint narrowing at L4-5; the rest of the report was normal.

A January 2005 private treatment record noted the Veteran's complaint of increasing left L5-S1 radiculopathy, a weak extensor hallucis longus muscle, and a decreased ankle jerk.  In a February 2005 private treatment record, straight leg raise testing was positive bilaterally.  In a June 2005 record, the Veteran's physician noted sciatic pain down the left leg and lumbar pain to the right buttock.  Subsequent treatment records note continuous positive straight leg raise tests, as well as continued complaints of pain.

In February 2005, the Veteran underwent a VA examination.  The examiner noted that he was suffering from arthritis and possible spondylosis.  He complained of pain that travels to his right buttock and sometimes to his heel and the top of his foot.  He stated that the pain came with physical activity, but also that it would come by itself.  The examiner noted positive straight leg raise testing bilaterally, as well as decreased motor weakness of the bilateral knee extension and bilateral toe extension.  The examiner also noted a reflex loss at the right and left ankle.  The examiner did not provide an overall severity of the Veteran's radiculopathy of the bilateral lower extremities.

In July 2005, straight leg raise was positive at fifteen degrees bilaterally.

In June 2007, the straight leg raise testing was positive at zero degrees bilaterally.  The Veteran's extensor hallucis longus muscle was weak on the right side.  A June 2007 MRI of his lumbar spine noted his complaints of increasing back pain that radiated to his right leg.

In an April 2008 private treatment record, the Veteran's straight leg raise testing revealed positive to five degrees on the right and fifteen degrees on the left. 

During a January 2011 VA examination, the Veteran reported a history of low back problems and sciatica since service.  The examiner noted that he sought medical treatment beginning in January 2004 for lower back pain with some radiation into his bilateral lower extremities, right greater than left.  He reported some weakness, numbness, and tingling in his lower extremities.  He stated that he had "sciatica" in his right leg more frequently than in his left, and that sometimes it was extend to the sole of his feet.  

Upon examination, the Veteran displayed a slow, slightly broad-based gait with external rotation of both hips to about 45 degrees.  Straight leg raise was positive on the right at less than five degrees with leg and back pain, and it was positive on the left at ten degrees.  Deep tendon reflexes were hypoactive at the knees, and normal at the ankles.  The examiner noted that his sensory perception was reduced to pin prick in the first dorsal web space, as well as the lateral foot on the right.  Light touch was reduced in the right lower extremity, most notably in the first dorsal space and along the lateral aspect of the right foot.  Vibration was decreased, and position sense was intact.  His motor function was four out of five on both sides.  Overall, the examiner concluded that the Veteran's neurological deficient was possibly related to pressure on his left L4 nerve root, although most of his neurological signs were on his right side.

An April 2011 private treatment record noted his complaint of pain radiating from his back to the left leg and in the lateral aspect of the leg.  He also reported a foot drop off and on.  He said the pain was particularly bad when he drove.  Upon examination, the examiner noted lower back pain that went down to the major gluteus muscles, as well as severe pain when lying flat.  Straight leg raise testing could not be performed due to pain even with less than 45 degrees raising.  A nerve root block was recommended.  Another April 2011 private treatment record noted the Veteran's complaint of low back pain.  Additionally, straight leg raise was positive to 45 degrees.  He reported pain to left back, buttock, and leg, and he rated his pain as a ten out of ten.  Upon examination, the Veteran was able to lift both legs against full resistance.  

A May 2011 private treatment record noted the Veteran's complaint of low back pain and left leg pain which he rated as severe.  He denied any right leg pain.  He also reported numbness and weakness.  Upon examination, straight leg raise was 30 degrees on the right and 20 degrees on the left.  The femoral stretch sign was negative with some tightness in the quadriceps.  Neurologically, the Veteran's strength was five out of five in the lower extremities, and sensation was intact to pinprick except for a decrease in the entire left leg.  The assessment was acute left-side back pain and left leg pain for the past two and a half weeks due to left L5 radiculopathy.  There were no other neurological deficits on examination except for weakness in the tibialis anterior, gastrocnemius, and extensor hallices longus on the left.  Another record indicated that he underwent a left L5 nerve root block for low back pain and left leg pain.  

In June 2013, the Veteran underwent another VA examination that addressed the nature and severity of his bilateral lower extremity radiculopathy.  He reported that lumbar pain had progressively worsened over the years, and that four to five years ago, he developed shooting pains in his buttocks, as well as below the knees.  He also reported tingling and numbness below his knees into his toes.  He indicated that he developed a right foot drop that had mostly resolved, but that he still had to pay attention to make sure his foot did not catch.  He stated that he was able to walk unassisted most of the time, although he used a cane when in unfamiliar places.  He reported pain all of the time, with spikes of more significant pain.  

Upon examination, the examiner noted moderate constant pain in the right lower extremity, and mild constant pain in the left lower extremity; moderate intermittent pain in both lower extremities; mild paresthesias and/or dysesthesias in both lower extremities; and moderate numbness in the right lower extremity, and mild numbness in the left lower extremity.  Muscle strength testing was normal, except for active movement against some resistance in the right ankle dorsiflexion.  There was no evidence of atrophy.  Deep tendon reflexes in the knee were normal; however, deep tendon reflexes were hypoactive in the left ankle, and absent in the right ankle.  

The examiner noted decreased sensation in the Veteran's right lower leg/ankle and foot/toes.  The examiner found no trophic changes.  He displayed an altered gait that was slow because his right foot did not always leave the floor and his had mildly weak right dorsiflexion.  The examiner determined that his radiculopathy of the right lower extremity resulted in moderate incomplete paralysis, and his radiculopathy of the left lower extremity resulted in mild incomplete paralysis.  The examiner also noted the occasional used of a can to help with balance in case he tripped.  With regard to the functional impact of his disabilities, the examiner noted that the Veteran was able to work, but that he was somewhat limited in his ability to work as an attorney in the courtroom.  Finally, the examiner concluded that he Veteran's radiculopathy was moderate on the right, and mild to moderate on the left.
	
Based on the foregoing, and after granting all reasonable doubt in his favor, the Board finds that the Veteran's radiculopathy of the left lower extremity has been manifested by moderate incomplete paralysis since September 7, 2014.  Beginning in December 2004, straight leg raise testing revealed similar results between the right lower extremity and the left lower extremity.  In January 2005, he reported increasing pain in the left lower extremity, and the examiner noted weakened muscles and a decreased ankle jerk.  The February 2005 VA examiner noted similar findings upon examination, including decreased motor results, reflex loss at the ankle, and a positive straight leg raise bilaterally.  He has also reported pain, weakness, and numbness, in both extremities, as well as pain throughout the appeal period in both extremities.  Although he reported that his symptoms were worse in his right lower extremity during his January 2011 VA examination, the Board notes that shortly thereafter, he reported increasing pain on his left side.  

Moreover, neither the February 2005 nor the January 2011 VA examiners explicitly addressed the severity of his radiculopathy in the context of mild versus moderate, etc.  The first assessment of the severity of the Veteran's radiculopathy was the June 2013 VA examination who found that the disability was mild-to-moderate in severity.  As noted above, when there is a question as to which rating applies, the higher rating will be assigned.  Thus, by affording all reasonable doubt in favor of the Veteran, the Board finds that an initial 20 percent rating for radiculopathy of the left lower extremity is warranted.

However, at no point during the appeal period has the Veteran's radiculopathy of the bilateral lower extremities been manifested by manifested severe incomplete paralysis or worse.  The evidence indicates that his radiculopathy of the bilateral lower extremities caused pain, paresthesias, and numbness; however, the June 2013 VA examiner determined that these symptoms resulted in moderate incomplete paralysis on the right side, and mild to moderate incomplete paralysis on the left side.  

While the medical evidence demonstrates weakened muscles, decreased deep tendon reflex testing, decreased motor weakness, and decreased sensory perception, there is nothing of record to indicate that the symptoms associated with the Veteran's radiculopathy were anything more than wholly sensory in nature or that they manifested as more than moderate incomplete paralysis.  In this regard, the June 2013 VA examiner explicitly noted that there was no evidence of muscle atrophy.  Furthermore, although he reported occasional right foot drop, as well as the need to use a cane for balance purposes, the evidence demonstrates that although the Veteran's motor and muscle function has decreased, it is not absent.  Therefore, the Board finds that a disability rating in excess of 20 percent is not warranted at any point during the appeal period.

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, the competent medical evidence offering detailed, specialized determinations pertinent to the rating criteria is more probative in evaluating the pertinent symptoms associated with his radiculopathy of the bilateral lower extremities; furthermore, the medical evidence contemplates the Veteran's lay statements, including his description of his symptoms.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

Other Considerations

The Board has considered whether additional staged ratings under Fenderson, are appropriate for radiculopathy of the bilateral lower extremities; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's radiculopathy of the bilateral lower extremities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Therefore, referral is not warranted.   See Thun v. Peake, 22 Vet. App. 111 (2008).

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reflects that the Veteran has been employed as an attorney throughout the appeal period.  Although he has reported functional limitations associated with his disabilities that impact his ability to perform some of the duties associated with his work as an attorney, including walking around, he has nevertheless been able to work.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been raised by the Veteran or the record and need not be further addressed.

In sum, after resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to an initial rating of 20 percent rating for radiculopathy of the left lower extremity.  However, as to whether ratings in excess of 20 percent for radiculopathy of the bilateral lower extremities are warranted, the Board finds that the preponderance of the evidence is against the Veteran's claims.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

An initial 20 percent rating for radiculopathy of the left lower extremity is granted, effective September 7, 2004.

An initial rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


